


Exhibit 10.1
PDI, Inc.
Amended and Restated 2004 Stock Award and Incentive Plan




1.    Purpose. The purpose of this Amended and Restated 2004 Stock Award and
Incentive Plan (the “Plan”) is to aid PDI, Inc., a Delaware corporation (the
“Company”), in attracting, retaining, motivating and rewarding employees,
non-employee directors, and other persons who provide substantial services to
the Company or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Company goals, and promote the creation of long-term
value for stockholders by closely aligning the interests of Participants with
those of stockholders. The Plan authorizes stock-based and cash-based incentives
for Participants.
2.    Definitions. In addition to the terms defined in Section 1 above and
elsewhere in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:
“Annual Incentive Award” means a type of Performance Award granted to a
Participant under Section 7(c) representing a conditional right to receive cash,
Stock or other Awards or payments, as determined by the Committee, based on
performance in a performance period of one fiscal year or a portion thereof.
“Award” means any Option, SAR, Restricted Stock, Deferred Stock, Stock granted
as a bonus or in lieu of another award, Dividend Equivalent, Other Stock-Based
Award, Performance Award or Annual Incentive Award, together with any related
right or interest, granted to a Participant under the Plan.
“Beneficiary” means the legal representatives of the Participant’s estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant’s Award upon a Participant’s death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant’s Award upon such Participant’s death. Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant’s
spouse shall be subject to the written consent of such spouse.
“Board” means the Company’s Board of Directors.
“Cause” shall mean “Cause” as such term is defined in the Participant’s
employment agreement, or if none shall exist, as any of the following: (a) the
Participant’s conviction of any crime (whether or not involving the Company)
constituting a felony in the jurisdiction involved; (b) conduct of the
Participant related to the Participant’s employment for which either criminal or
civil penalties against the Participant or the Company may be sought; (c)
material violation of the Company’s policies, including, but not limited to
those relating to sexual harassment, the disclosure or misuse of confidential
information, or those set forth in Company manuals or statements of policy; or
(d) serious neglect or misconduct in the performance of the Participant’s duties
for the Company or willful or repeated failure or refusal to perform such
duties.
“Change in Control” and related terms have the meanings specified in Section 9.
“Code” means the Internal Revenue Code of 1986, as amended. References to any
provision of the Code or regulation (including a proposed regulation) thereunder
shall include any successor provisions and regulations.
“Committee” means the Compensation and Management Development Committee of the
Board, the composition and governance of which is established in the Committee's
Charter as approved from time to time by the Board and subject to any applicable
NASDAQ rule or regulation and other corporate governance documents of the
Company. No action of the Committee shall be void or deemed to be without
authority due to the failure of any member, at the time the action was taken, to
meet any qualification standard set forth in the Committee Charter or this Plan.
The full Board may perform any function of the Committee hereunder, in which
case the term “Committee” shall refer to the Board.
“Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 12(j).
“Deferred Stock” means a right, granted to a Participant under Section 6(e), to
receive Stock or other Awards or a combination thereof at the end of a specified
deferral period. Deferred Stock may be denominated as “stock units,” “restricted
stock units,” “phantom shares,” “performance shares,” or other appellations.
“Disability” shall mean a disability described in Section 422(c)(6) of the Code.
The existence of a Disability shall be determined by the Committee in its
absolute discretion.
“Dividend Equivalent” means a right, granted to a Participant under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to all or a specified portion of the dividends paid with respect to a
specified number of shares of Stock.
“Effective Date” means the effective date specified in Section 12(p).
“Eligible Person” has the meaning specified in Section 5.
“Employee Stock Purchase Plan” has the meaning specified in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended. References
to any provision of the Exchange Act or rule (including a proposed rule)
thereunder shall include any successor provisions and rules.
“Fair Market Value” means, with respect to a share of Stock on an applicable
date:
i.
If the principal market for the Stock (the “Market”) is a national securities
exchange or the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”) National Market, the last sale price or, if no reported sales
take place on the applicable date, the average of the high bid and low asked
price of Stock as reported for such Market on such date or, if no such quotation
is made on such date, on the next preceding day on which there were quotations,
provided that such quotations shall have been made within the ten (10) business
days preceding the applicable date;



ii.
If the Market is the NASDAQ National List, the NASDAQ Supplemental List or
another market, the average of the high bid and low asked price for Stock on the
applicable date, or, if no such quotations shall have been made on such date, on
the next preceding day on which there were quotations, provided that such
quotations shall have been made within the ten (10) business days preceding the
applicable date; or,



iii.
In the event that neither paragraph i. nor ii. shall apply, the Fair Market
Value of a share of Stock on any day shall be determined in good faith by the
Committee in a manner consistently applied.



“Incentive Stock Option” or “ISO” means any Option designated as an incentive
stock option within the meaning of Code Section 422 or any successor provision
thereto and qualifying thereunder.


“Option” means a right, granted to a Participant under Section 6(b) or 11, to
purchase Stock or other Awards at a specified price during specified time
periods.


“Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).


“Participant” means a person who has been granted an Award under the Plan that
remains outstanding, including a person who is no longer an Eligible Person.


“Performance Award” means a conditional right, granted to a Participant under
Sections 6(i) and 7, to receive cash, Stock or other Awards or payments, as
determined by the Committee, based upon performance criteria specified by the
Committee.


“Preexisting Plans” means the Company’s 2000 Omnibus Incentive Compensation Plan
and the Company’s 1998 Stock Option Plan.


“Qualified Member” means a member of the Committee who is a “Non-Employee
Director” within the meaning of Rule 16b-3(b)(3) and an “outside director”
within the meaning of Regulation 1.162-27 under Code Section 162(m).


“Restricted Stock” means Stock granted to a Participant under Section 6(d) which
is subject to certain restrictions and to a risk of forfeiture.


“Retirement” means termination of employment from the Company by a Participant
whose age and years of service together equal 65.


“Rule l6b-3” means Rule 16b-3, as from time to time in effect and applicable to
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.


“Stock” means the Company’s Common Stock, and any other equity securities of the
Company that may be substituted or resubstituted for Stock pursuant to
Section 12(c).


“Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).


3.    Administration.
(a)    Authority of the Committee. The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or deferral period relating to Awards shall lapse or terminate, the
acceleration of any such dates, the expiration date of any Award, whether, to
what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property, and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto;
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan. Decisions of the Committee with respect to
the administration and interpretation of the Plan shall be final, conclusive,
and binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 12(b) and other persons claiming rights
from or through a Participant, and stockholders. The foregoing notwithstanding,
the Board shall perform the functions of the Committee for purposes of granting
Awards under the Plan to non-employee directors (authority with respect to other
aspects of non-employee director awards is not exclusive to the Board, however).
(b)    Manner of Exercise of Committee Authority. At anytime that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of Code Section 162(m) and regulations
thereunder or intended to be covered by an exemption under Rule 16b-3 under the
Exchange Act may be taken by a subcommittee, designated by the Committee or the
Board, composed solely of two or more Qualified Members or may be taken by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed of two or more Qualified
Members. Such action, authorized by such a subcommittee or by the Committee upon
the abstention or recusal of such non-Qualified Member(s), shall be the action
of the Committee for purposes of the Plan. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. To the fullest
extent authorized under Section 157(c) and other applicable provisions of the
Delaware General Corporation Law, the Committee may delegate to officers or
managers of the Company or any subsidiary or affiliate, or committees thereof,
the authority, subject to such terms as the Committee shall determine, to
perform such functions, including administrative functions, as the Committee may
determine, to the extent that such delegation will not cause Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) to fail to
so qualify.
(c)    Limitation of Liability. The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.
4.    Stock Subject to Plan.
(a)    Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 12(c), the shares of Stock reserved and available for
delivery in connection with Awards under the Plan shall be: (i) 893,916 original
shares reserved on the Effective Date of the adoption of the Plan on June 16,
2004; (ii) 1,100,000 new shares reserved on May 31, 2011 the effective date of
the Plan’s first amendment and restatement; (iii) 1,250,000 new shares reserved
on June 4, 2014 the effective date of the restated Plan’s first amendment; (iv)
2,450,000 new shares reserved on December 22, 2015 the effective date of the
Plan’s second amendment and restatement; (v) the number of shares remaining
under the Preexisting Plans as of the Effective Date; and (vi) the number of
shares which become available in accordance with Section 4(b) after the
Effective Date. In order that applicable regulations under the Code relating to
ISOs shall be satisfied, the maximum number of shares of Stock that may be
delivered upon exercise of ISOs shall be the number specified in clause (i) of
the first sentence of this Section 4(a), and, if necessary to satisfy such
regulations, that same maximum limit shall apply to the number of shares of
Stock that may be delivered in connection with each other type of Award under
the Plan (applicable separately to each type of Award). Any shares of Stock
delivered under the Plan shall consist of authorized and unissued shares or
treasury shares.
(b)    Share Counting Rules. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award. Shares that are potentially
deliverable under an Award under the Plan or an award under any Preexisting Plan
that are canceled, expired, forfeited, settled in cash or otherwise terminated
without a delivery of such shares to the Participant will not be counted as
delivered under the Plan or such Preexisting Plan. Shares that have been issued
in connection with an Award (e.g., Restricted Stock) or Preexisting Plan award
that is canceled, forfeited, or settled in cash such that those shares are
returned to the Company will again be available for Awards. Shares withheld in
payment of the exercise price or taxes relating to an Award or Preexisting Plan
award and shares equal to the number surrendered in payment of any exercise
price or taxes relating to an Award or Preexisting Plan award shall be deemed to
constitute shares not delivered to the Participant and shall be deemed to be
available for Awards under the Plan. The foregoing notwithstanding, if issued
shares are returned to the Company, including upon a cash out of Restricted
Stock, surrender of shares in payment of an exercise price or taxes relating to
an Award, or withholding of shares in payment of taxes upon vesting of
Restricted Stock, such shares shall not become available again under the Plan if
the transaction resulting in the return of shares occurs more than ten years
after the date of the most recent shareholder approval of the Plan, and
otherwise shares shall not become available under this Section 4(b) in an event
that would constitute a "material revision" of the Plan subject to shareholder
approval under then applicable rules of the NASDAQ. In addition, in the case of
any Award granted in substitution for an award of a company or business acquired
by the Company or a subsidiary or affiliate, shares issued or issuable in
connection with such substitute Award shall not be counted against the number of
shares reserved under the Plan, but shall be available under the Plan by virtue
of the Company’s assumption of the plan or arrangement of the acquired company
or business. This Section 4(b) shall apply to the share limit imposed to conform
to the Treasury regulations governing ISOs only to the extent consistent with
applicable regulations relating to ISOs under the Code. Because shares will
count against the number reserved in Section 4(a) upon delivery, and subject to
the share counting rules under this Section 4(b), the Committee may determine
that Awards may be outstanding that relate to a greater number of shares than
the aggregate remaining available under the Plan, so long as Awards will not
result in delivery and vesting of shares in excess of the number then available
under the Plan.
5.    Eligibility and Certain Award Limitations.
(a)    Eligibility. Awards may be granted under the Plan only to Eligible
Persons. For purposes of the Plan, an “Eligible Person” means an employee of the
Company or any subsidiary or affiliate, including any executive officer, a
non-employee director of the Company, a consultant or other person who provides
substantial services to the Company or a subsidiary or affiliate, and any person
who has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate. An employee on leave of absence may be
considered as still in the employ of the Company or a subsidiary or affiliate
for purposes of eligibility for participation in the Plan. For purposes of the
Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee.
(b)    Per-Person Award Limitations. In each calendar year during any part of
which the Plan is in effect, an Eligible Person may be granted Awards intended
to qualify as “performance-based compensation” under Code Section 162(m) under
each of Section 6(b), 6(c), 6(d), 6(e), 6(f), 6(g) or 6(h) relating to up to his
or her Annual Limit (such Annual Limit to apply separately to the type of Award
authorized under each specified subsection, except that the limitation applies
to Dividend Equivalents under Section 6(g) only if such Dividend Equivalents are
granted separately from and not as a feature of another Award). Subject to
Section 4(a), a Participant’s Annual Limit, in any year during any part of which
the Participant is then eligible under the Plan, shall equal 400,000 shares plus
the amount of the Participant’s unused Annual Limit relating to the same type of
Award as of the close of the previous year, subject to adjustment as provided in
Section 12(c). In the case of an Award which is not valued in a way in which the
limitation set forth in the preceding sentence would operate as an effective
limitation satisfying Treasury Regulation 1.162-27(e)(4) (including a
Performance Award under Section 7 not related to an Award specified in
Section 6), an Eligible Person may not be granted Awards authorizing the earning
during any calendar year of an amount that exceeds the Participant’s Annual
Limit, which for this purpose shall equal $3,500,000 plus the amount of the
Participant’s unused cash Annual Limit as of the close of the previous year
(this limitation is separate and not affected by the number of Awards granted
during such calendar year subject to the limitation in the preceding sentence).
For this purpose, (i) “earning” means satisfying performance conditions so that
an amount becomes payable, without regard to whether it is to be paid currently
or on a deferred basis or continues to be subject to any service requirement or
other non-performance condition, and (ii) a Participant’s Annual Limit is used
to the extent an amount or number of shares may be potentially earned or paid
under an Award, regardless of whether such amount or shares are in fact earned
or paid.
6.    Specific Terms of Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 12(e)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of employment or service by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion with respect
to any term or condition of an Award that is not mandatory under the Plan. The
Committee shall require the payment of lawful consideration for an Award to the
extent necessary to satisfy the requirements of the Delaware General Corporation
Law, and may otherwise require payment of consideration for an Award except as
limited by the Plan.
(b)    Options. The Committee is authorized to grant Options to Participants on
the following terms and conditions:
(i)    Exercise Price. The exercise price per share of Stock purchasable under
an Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that such exercise price shall be not less than the Fair
Market Value of a share of Stock on the date of grant of such Option, subject to
Section 8(a).
(ii)    Option Term; Time and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term of any ISO or
SAR in tandem therewith exceed a period of ten years from the date of grant. The
Committee shall determine the time or times at which or the circumstances under
which an Option may be exercised in whole or in part (including based on
achievement of performance goals and/or future service requirements), the
methods by which such exercise price may be paid or deemed to be paid and the
form of such payment, including, without limitation, cash, Stock (including
through withholding of Stock deliverable upon exercise, if such withholding will
not result in additional accounting expense to the Company), other Awards or
awards granted under other plans of the Company or any subsidiary or affiliate,
or other property (including through “cashless exercise” arrangements, to the
extent permitted by applicable law), and the methods by or forms in which Stock
will be delivered or deemed to be delivered in satisfaction of Options to
Participants (including deferred delivery of shares representing the Option
“profit,” at the election of the Participant or as mandated by the Committee,
with such deferred shares subject to any vesting, forfeiture or other terms as
the Committee may specify).
(iii)     ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Code Section 422, including but not limited to
the requirement that no ISO shall be granted more than ten years after the date
of the most recent shareholder approval of the Plan.
(c)    Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:
(i)    Right to Payment. A SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (A) the Fair
Market Value of one share of Stock on the date of exercise (or, in the case of a
“Limited SAR,” the Fair Market Value determined by reference to the Change in
Control Price, as defined under Section 9(c) hereof) over (B) the grant price of
the SAR as determined by the Committee, which grant price shall be not less than
the Fair Market Value of a share of Stock on the date of grant of such SAR.


(ii)    Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Stock will be delivered or deemed to be delivered to
Participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and the maximum term of a SAR, which in no
event shall exceed a period of ten years from the date of grant. Limited SARs
that may only be exercised in connection with a Change in Control or other event
as specified by the Committee may be granted on such terms, not inconsistent
with this Section 6(c), as the Committee may determine. The Committee may
require that an outstanding Option be exchanged for a SAR exercisable for Stock
having vesting, expiration, price and other terms substantially the same as the
Option, so long as such exchange will not result in additional accounting
expense to the Company.
(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Participants on the following terms and conditions:
(i)    Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable restriction period,
Restricted Stock that is at that time subject to restrictions shall be forfeited
and reacquired by the Company; provided that the Committee may provide, by rule
or regulation or in any Award document, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock will
lapse in whole or in part, including in the event of terminations resulting from
specified causes.
(iii)     Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the Participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv)     Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect. Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.
(e)    Deferred Stock. The Committee is authorized to grant Deferred Stock to
Participants, which are rights to receive Stock, other Awards, or a combination
thereof at the end of a specified deferral period, subject to the following
terms and conditions:
(i)    Award and Restrictions. Issuance of Stock will occur upon expiration of
the deferral period specified for an Award of Deferred Stock by the Committee
(or, if permitted by the Committee, as elected by the Participant). In addition,
Deferred Stock shall be subject to such restrictions on transferability, risk of
forfeiture and other restrictions, if any, as the Committee may impose, which
restrictions may lapse at the expiration of the deferral period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Deferred Stock may be satisfied by delivery of
Stock, other Awards, or a combination thereof, as determined by the Committee at
the date of grant or thereafter.
(ii)    Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or service during the applicable deferral period or
portion thereof to which forfeiture conditions apply (as provided in the Award
document evidencing the Deferred Stock), all Deferred Stock that is at that time
subject to such forfeiture conditions shall be forfeited; provided that the
Committee may provide, by rule or regulation or in any Award document, or may
determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Stock will lapse in whole or in part, including in the
event of terminations resulting from specified causes.
(iii)     Dividend Equivalents. Unless otherwise determined by the Committee,
Dividend Equivalents on the specified number of shares of Stock covered by an
Award of Deferred Stock shall be either (A) paid with respect to such Deferred
Stock at the dividend payment date in cash or in shares of unrestricted Stock
having a Fair Market Value equal to the amount of such dividends, or
(B) deferred with respect to such Deferred Stock, either as a cash deferral or
with the amount or value thereof automatically deemed reinvested in additional
Deferred Stock, other Awards or other investment vehicles having a Fair Market
Value equal to the amount of such dividends, as the Committee shall determine or
permit a Participant to elect.
(f)    Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to a Participant, entitling the Participant to receive cash, Stock,
other Awards, or other property equivalent to all or a portion of the dividends
paid with respect to a specified number of shares of Stock. Dividend Equivalents
may be awarded on a free-standing basis or in connection with another Award. The
Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or shall be deemed to have been reinvested in additional Stock,
Awards, or other investment vehicles, and subject to restrictions on
transferability, risks of forfeiture and such other terms as the Committee may
specify.
(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units. The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section 6(h) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(h).
(i)    Performance Awards. Performance Awards, denominated in cash or in Stock
or other Awards, may be granted by the Committee in accordance with Section 7.
7.    Performance Awards, Including Annual Incentive Awards.
(a)    Performance Awards Generally. The Committee is authorized to grant
Performance Awards on the terms and conditions specified in this Section 7.
Performance Awards may be denominated as a cash amount, number of shares of
Stock, or specified number of other Awards (or a combination) which may be
earned upon achievement or satisfaction of performance conditions specified by
the Committee. In addition, the Committee may specify that any other Award shall
constitute a Performance Award by conditioning the right of a Participant to
exercise the Award or have it settled, and the timing thereof, upon achievement
or satisfaction of such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 7(b) and 7(c) in the case of a Performance Award intended to
qualify as “performance-based compensation” under Code Section 162(m).
(b)    Performance Awards Granted to Covered Employees. If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).
(i)    Performance Goal Generally. The performance goal for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(b). The performance goal shall be
objective and shall otherwise meet the requirements of Code Section 162(m) and
regulations thereunder (including Regulation 1.162-27 and successor regulations
thereto), including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
(ii)    Business Criteria. One or more of the following business criteria for
the Company, on a consolidated basis, and/or for specified subsidiaries or
affiliates or other business units of the Company, shall be used by the
Committee in establishing performance goals for such Performance Awards:
(1) revenues; (2) earnings from operations, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, incentives,
service fees or extraordinary or special items; (3) net income or net income per
common share (basic or diluted); (4) return on assets, return on investment,
return on capital, or return on equity; (5) cash flow, free cash flow, cash flow
return on investment, or net cash provided by operations; (6) economic value
created or added; (7) operating margin or profit margin; (8) stock price or
total stockholder return; and (9) strategic business criteria, consisting of one
or more objectives based on meeting specified market penetration, geographic
business expansion goals, cost targets, employee satisfaction, management of
employment practices and employee benefits, supervision of litigation and
information technology, goals related to acquisitions or divestitures of
subsidiaries or affiliates, goals related to entering into or the performance of
joint ventures or strategic alliances, and goals related to the development of
new services and markets and the financial performance of the Company related to
such new services and markets. The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.
(iii)     Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of such Performance Awards shall be
measured over a performance period of up to one year or more than one year, as
specified by the Committee. A performance goal shall be established not later
than the earlier of (A) 90 days after the beginning of any performance period
applicable to such Performance Award or (B) the time 25% of such performance
period has elapsed.
(iv)     Performance Award Pool. The Committee may establish a Performance Award
pool, which shall be an unfunded pool, for purposes of measuring performance of
the Company in connection with Performance Awards. The amount of such
Performance Award pool shall be based upon the achievement of a performance goal
or goals based on one or more of the business criteria set forth in
Section 7(b)(ii) during the given performance period, as specified by the
Committee in accordance with Section 7(b)(iv). The Committee may specify the
amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.
(v)    Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Code Section 162(m). The
Committee shall specify the circumstances in which such Performance Awards shall
be paid or forfeited in the event of termination of employment by the
Participant or other event (including a Change in Control) prior to the end of a
performance period or settlement of such Performance Awards.
(c)    Annual Incentive Awards Granted to Designated Covered Employees. The
Committee may grant an Annual Incentive Award to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee. Such Annual
Incentive Award will be intended to qualify as “performance-based compensation”
for purposes of Code Section 162(m), and therefore its grant, exercise and/or
settlement shall be contingent upon achievement of preestablished performance
goals and other terms set forth in this Section 7(c).
(i)    Grant of Annual Incentive Awards. Not later than the earlier of 90 days
after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period. The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in Section 7(b)(ii) in the given performance period,
as specified by the Committee. The Committee may designate an annual incentive
award pool as the means by which Annual Incentive Awards will be measured, which
pool shall conform to the provisions of Section 7(b)(iv). In such case, the
portion of the Annual Incentive Award pool potentially payable to each Covered
Employee shall be pre-established by the Committee. In all cases, the maximum
Annual Incentive Award of any Participant shall be subject to the limitation set
forth in Section 5.
(ii)    Payout of Annual Incentive Awards. After the end of each performance
period, the Committee shall determine the amount, if any, of the Annual
Incentive Award for that performance period payable to each Participant. The
Committee may, in its discretion, determine that the amount payable to any
Participant as a final Annual Incentive Award shall be reduced from the amount
of his or her potential Annual Incentive Award, including a determination to
make no final Award whatsoever, but may not exercise discretion to increase any
such amount. The Committee shall specify the circumstances in which an Annual
Incentive Award shall be paid or forfeited in the event of termination of
employment by the Participant or other event (including a Change in Control)
prior to the end of a performance period or settlement of such Annual Incentive
Award.
(d)    Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m). Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.
8.    Certain Provisions Applicable to Awards.
(a)    Stand-Alone, Additional, Tandem, and Substitute Awards. Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to, in tandem with, or in substitution or exchange for, any other
Award or any award granted under another plan of the Company, any subsidiary or
affiliate, or any business entity to be acquired by the Company or a subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any subsidiary or affiliate. Awards granted in addition to or in
tandem with other Awards or awards may be granted either as of the same time as
or a different time from the grant of such other Awards or awards.
(b)    Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in
Section 6(b)(ii).
(c)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award document, payments to be made by the
Company or a subsidiary or affiliate upon the exercise of an Option or other
Award or settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. The settlement of any Award may be accelerated, and cash
paid in lieu of Stock in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events. Installment or
deferred payments may be required by the Committee (subject to Section 12(e)) or
permitted at the election of the Participant on terms and conditions established
by the Committee. Payments may include, without limitation, provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.
(d)    Exemptions from Section 16(b) Liability. With respect to a Participant
who is then subject to the reporting requirements of Section 16(a) of the
Exchange Act in respect of the Company, the Committee shall implement
transactions under the Plan and administer the Plan in a manner that will ensure
that each transaction with respect to such a Participant is exempt from
liability under Rule 16b-3 or otherwise not subject to liability under
Section 16(b)), except that this provision shall not limit sales by such a
Participant, and such a Participant may engage in other non-exempt transactions
under the Plan. The Committee may authorize the Company to repurchase any Award
or shares of Stock deliverable or delivered in connection with any Award in
order to avoid a Participant who is subject to Section 16 of the Exchange Act
from incurring liability under Section 16(b). Unless otherwise specified by the
Participant, equity securities or derivative securities acquired under the Plan
which are disposed of by a Participant shall be deemed to be disposed of in the
order acquired by the Participant.
9.    Change in Control.
(a)    Effect of “Change in Control” on Non-Performance Based Awards. In the
event of a “Change in Control,” the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under
Section 9(b), unless otherwise provided by the Committee in the Award document:
(i)    All deferral of settlement, forfeiture conditions and other restrictions
applicable to Awards granted under the Plan shall lapse and such Awards shall be
fully payable as of the time of the Change in Control without regard to deferral
and vesting conditions, except to the extent of any waiver by the Participant or
other express election to defer beyond the Change in Control and subject to
applicable restrictions set forth in Section 12(a);
(ii)    Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control and shall remain exercisable and vested for the balance
of the stated term of such Award without regard to any termination of employment
or service by the Participant other than a termination for “cause” (as defined
in any employment or severance agreement between the Company or it subsidiary or
affiliate and the Participant then in effect or, if none, as defined by the
Committee and in effect at the time of the Change in Control), subject only to
applicable restrictions set forth in Section 12(a); and
(iii)    The Committee may, in its discretion, determine to extend to any
Participant who holds an Option the right to elect, during the 60-day period
immediately following the Change in Control, in lieu of acquiring the shares of
Stock covered by such Option, to receive in cash the excess of the Change in
Control Price over the exercise price of such Option, multiplied by the number
of shares of Stock covered by such Option, and to extend to any Participant who
holds other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award.
In addition, the Committee may provide that Options and SARs shall be subject to
a mandatory cash-out in lieu of accelerated vesting, in order to limit the
extent of "parachute payments" under Sections 280G and 4999 of the Code.
(b)    Effect of “Change in Control” on Performance-Based Awards. In the event
of a “Change in Control,” with respect to an outstanding Award subject to
achievement of performance goals and conditions, such performance goals and
conditions shall be deemed to be met or exceeded if and to the extent so
provided by the Committee in the Award document governing such Award or other
agreement with the Participant.
(c)    Definition of “Change in Control.” A “Change in Control” shall be deemed
to have occurred if, after the Effective Date, there shall have occurred any of
the following (whether as a result of a series of transactions or an isolated
event): (1) the consummation of any merger by the Company into another
corporation or corporations which results in the stockholders of the Company
immediately prior to such transaction owning less than 55% of the surviving
corporation; (2) the consummation of any acquisition (by purchase, lease or
otherwise) of all or substantially all of the assets of the Company by any
person, corporation or other entity or group thereof acting jointly; (3) the
acquisition of beneficial ownership, directly or indirectly, of voting
securities of the Company (defined as Stock of the Company or any securities
having voting rights that the Company may issue in the future) and rights to
acquire voting securities of the Company (defined as including, without
limitation, securities that are convertible into voting securities of the
Company (as defined above) and rights, options, warrants and other agreements or
arrangements to acquire such voting securities) by any person, corporation or
other entity or group thereof acting jointly, in such amount or amounts as would
permit such person, corporation or other entity or group thereof acting jointly
to elect a majority of the members of the Board of the Company, as then
constituted; or (4) the acquisition of beneficial ownership, directly or
indirectly, of voting securities and rights to acquire voting securities having
voting power equal to 25% or more of the combined voting power of the Company's
then outstanding voting securities by any person, corporation or other entity or
group thereof acting jointly unless such acquisition as is described in this
part (4) is expressly approved by resolution of the Board of the Company passed
upon affirmative vote of not less than a majority of the Board and adopted at a
meeting of the Board held not later than the date of the next regularly
scheduled or special meeting held following the date the Company obtains actual
knowledge of such acquisition (which approval may be limited in purpose and
effect solely to affecting the rights of a Participant under this Plan).
Notwithstanding the preceding sentence, any transaction that involves a mere
change in identity form or place of organization within the meaning of Section
368(a)(1)(F) of the Code, or a transaction of similar effect, shall not
constitute a Change in Control.
(d)    Definition of “Change in Control Price.” The “Change in Control Price”
means an amount in cash equal to the higher of (i) the amount of cash and fair
market value of property that is the highest price per share paid (including
extraordinary dividends) in any transaction triggering the Change in Control or
any liquidation of shares following a sale of substantially all assets of the
Company, or (ii) the highest Fair Market Value per share at any time during the
60-day period preceding and 60-day period following the Change in Control.
10.    Additional Award Forfeiture Provisions.
(a)    Forfeiture of Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements. Unless otherwise determined by the
Committee, each Award granted hereunder shall be subject to the following
additional forfeiture conditions, to which the Participant, by accepting an
Award hereunder, agrees. If any of the events specified in Section 10(b)(i),
(ii), or (iii) occurs (a “Forfeiture Event”), all of the following forfeitures
will result, such forfeitures to be effective at the later of the occurrence of
the Forfeiture Event or the Participant's termination of employment:
(i)    The unexercised portion of the Option, whether or not vested, and any
other Award not then settled (except for an Award that has not been settled
solely due to an elective deferral by the Participant and otherwise is not
forfeitable in the event of any termination of service of the Participant) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event; and
(ii)    The Participant will be obligated to repay to the Company, in cash,
within five business days after demand is made therefore by the Company, the
total amount of Award Gain (as defined herein) realized by the Participant upon
each exercise of an Option or settlement of an Award (regardless of any elective
deferral) that occurred on or after (A) the date that is six months prior to the
occurrence of the Forfeiture Event, if the Forfeiture Event occurred while the
Participant was employed by the Company or a subsidiary or affiliate, or (B) the
date that is six months prior to the date the Participant’s employment by the
Company or a subsidiary or affiliate terminated, if the Forfeiture Event
occurred after the Participant ceased to be so employed. For purposes of this
Section, the term “Award Gain” shall mean (i) in respect of a given Option
exercise, the product of (X) the Fair Market Value per share of Stock at the
date of such exercise (without regard to any subsequent change in the market
price of shares) minus the exercise price times (Y) the number of shares as to
which the Option was exercised at that date, and (ii) in respect of any other
settlement of an Award granted to the Participant, the Fair Market Value of the
cash or Stock paid or payable to Participant (regardless of any elective
deferral) less any cash or the Fair Market Value of any Stock or property (other
than an Award or award which would have itself then been forfeitable hereunder
and excluding any payment of tax withholding) paid by the Participant to the
Company as a condition of or in connection with such settlement.
(b)    Events Triggering Forfeiture. The forfeitures specified in Section 10(a)
will be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during the Participant’s employment by the Company or a
subsidiary or affiliate or during the one-year period following termination of
such employment:
(i)    The Participant, acting alone or with others, directly or indirectly,
prior to a Change in Control, (A) engages, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
stockholder unless the Participant’s interest is insubstantial, in any business
in an area or region in which the Company conducts business at the date the
event occurs, which is directly in competition with a business then conducted by
the Company or a subsidiary or affiliate; (B) induces, or attempts to influence,
any client or supplier of the Company or a subsidiary or affiliate, or other
company with which the Company or a subsidiary or affiliate has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the Company or any subsidiary or affiliate; or (C) induces, or
attempts to influence, any employee of or service provider to the Company or a
subsidiary or affiliate to terminate such employment or service. The Committee
shall, in its discretion, determine which lines of business the Company conducts
on any particular date and which third parties may reasonably be deemed to be in
competition with the Company. For purposes of this Section 10(b)(i), a
Participant’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a Participant’s interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the Committee in its
discretion, of less than five percent of the outstanding equity of the entity;
(ii)    The Participant discloses, uses, sells, or otherwise transfers, except
in the performance of the Participant’s duties while employed by or providing
service to the Company or any subsidiary or affiliate, any confidential or
proprietary information of the Company or any subsidiary or affiliate, including
but not limited to information regarding the Company’s current and potential
clients, organization, employees, finances, and methods of operations and
investments, so long as such information has not otherwise been disclosed to the
public or is not otherwise in the public domain without fault of the
Participant, except as required by law or pursuant to legal process, or the
Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally, or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process;
(iii)     The Participant fails to cooperate with the Company or any subsidiary
or affiliate by making himself or herself available to testify on behalf of the
Company or such subsidiary or affiliate in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, or otherwise fails to
assist the Company or any subsidiary or affiliate in any such action, suit, or
proceeding by providing information and meeting and consulting with members of
management of, other representatives of, or counsel to, the Company or such
subsidiary or affiliate, as reasonably requested; or
(iv)    The Participant is terminated for Cause.
(c)    Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant’s
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and the Participant shall not be precluded by this provision
or otherwise from entering into other agreements concerning the subject matter
of Section 10(a) and 10(b).
(d)    Committee Discretion. The Committee may, in its discretion, waive in
whole or in part the Company’s right to forfeiture under this Section, but no
such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.
11.    Employee Stock Purchase Program.
(a)    Stock Available for Awards. The aggregate number of shares of Stock that
may be granted as Options under the Employee Stock Purchase Plan (“ESPP”) shall
be determined on an annual basis by the Committee. Shares shall be deemed to
have been granted under the ESPP only to the extent actually issued and
delivered pursuant to the Award. To the extent that an Award lapses or the
rights of the Participant terminate, any shares of Stock subject to such Award
shall again be available for the grant of future Stock Awards.
(b)    Eligibility. An Award made pursuant to the ESPP may be granted to an
individual who, at the time of grant, is an employee of the Company or a
subsidiary and has been determined to be eligible for participation. An Award
made pursuant to the ESPP may be granted on more than one occasion to the same
person; each Award shall be evidenced by a written instrument duly executed by
or on behalf of the Company. Notwithstanding the foregoing, no employee of the
Company or a subsidiary shall be granted an Option if such employee, immediately
after the Option is granted, owns stock possessing five percent (5%) or more of
the total combined voting power or five percent (5%) or more of the value of all
classes of stock of the Company or any subsidiary. For the purpose of
determining stock ownership, the rules of Section 424(d) of the Code shall
apply. In addition, the Stock which the Participant may purchase under any
outstanding Options shall be treated as stock owned by the Participant. The
Committee may exclude the following employees from receiving Options under the
ESPP:
(1)
Employees who have been employed by the Company or a subsidiary less than two
(2) years;

(2)
Employees whose customary employment with the Company or a subsidiary is twenty
(20) hours or less per week;

(3)
Employees whose customary employment with the Company or a subsidiary is not for
more than five (5) months in any calendar year; and

(4)
Highly compensated employees within the meaning of Section 414(q) of the Code.

(c)    Employee Stock Purchase Plan Stock Option Agreement. Each Option shall be
evidenced by an Option Agreement between the Company and the Participant which
shall contain such terms and conditions as may be approved by the Committee and
are consistent with Section 423 of the Code. The terms and conditions of the
respective Option Agreements need not be identical. Each Option Agreement shall
specify the effect of termination of employment, total and permanent Disability,
Retirement or death on the exercisability of the Option. Under each Option
Agreement, a Participant shall have the right to appoint any individual or legal
entity in writing as his or her Beneficiary in the event of his or her death.
Such designation may be revoked in writing by the Participant at any time and a
new Beneficiary may be appointed in writing on the form provided by the
Committee for such purpose. In the absence of such appointment, the Beneficiary
shall be the legal representative of the Participant’s estate.
(d)    Option Period. The term of each Option shall be as specified by the
Committee at the date of grant and shall be stated in the Option Agreement;
provided, however, that an Option may not be exercised after the expiration of:


(1)
Five (5) years from the date such Option is granted if the ESPP requires that
the Option price must be not less than eighty-five percent (85%) of the Fair
Market Value of the Stock at the time the Option is exercised; or

(2)
Twenty-Seven (27) months from the date such Option is granted if the Option
provides for an Option Price in some other permissible manner under Section 423
of the Code (such as a flat dollar amount).

(e)     Limitation on Exercise of Option. An Option may be exercisable in whole
or in such installments and at such times as determined by the Committee and the
applicable term relating to the exercise of the option shall be stated in the
Option Agreement and must be uniform for all employees with the following
exceptions: (1) the Committee may limit the maximum number of Options that can
be exercised under the ESPP, and (2) the Committee may limit the amount of
Options that all employees may be granted to a specified relationship to total
compensation or the base or regular rate of compensation; and provided, however,
that an Option may be exercised at the rate of at least twenty percent (20%) per
year over five (5) years from the date it is granted.


(f)     Special Limitation Regarding Exercise of Option. No employee may be
granted an Option which permits his or her rights to exercise Options under the
ESPP of the Company and subsidiaries to accrue at a rate that exceeds $25,000 of
the Fair Market Value of such stock (determined at the time of grant) for each
calendar year in which such Option is outstanding at any time. For the purpose
of this rule:


(1) The right to purchase Stock under an Option accrues when the Option (or any
portion thereof) first becomes exercisable during the calendar year;


(2) The right to purchase Stock under an Option accrues at the rate provided in
the Option, but in no case shall such rate exceed $25,000 of Fair Market Value
of such stock (determined at the time of grant) for any one calendar year; and


(3) A right to purchase Stock which has accrued under one Option granted
pursuant to the Plan may not be carried over to any other Option.


The Committee shall determine, in accordance with applicable provisions of the
Code, Treasury Regulations, and other administrative pronouncements which
Options will not constitute Options under Section 423 of the Code because of
such limitation and shall notify the Participant of such determination as soon
as practicable after such determination.


(g)Option Price. The purchase price of Stock issued under each Option shall be
determined by the Committee and shall be stated in the Option Agreement, but
such purchase price shall not be less than the lesser of:


(1)
An amount equal to eighty-five percent (85%) of the Fair Market Value of the
Stock at the time the Option is granted; or



(2)
An amount which under the terms of the Option may not be less than eighty-five
percent (85%) of the Fair Market Value of such Stock at the time of the exercise
of the Option.



(h)    Options and Rights in Substitution for Stock Options Granted by Other
Companies. Options may be granted under the Plan from time to time in
substitution for stock options held by employees of companies who become, or who
became prior to the Effective Date of the Plan, employees of the Company or of
any Subsidiary as a result of a merger or consolidation of the employing company
with the Company, or such subsidiary, or the acquisition by the Company or a
subsidiary of all or a portion of the assets of the employing company with the
result that such employing company becomes a subsidiary; provided that any such
Option grant shall not serve as a direct or indirect reduction in the exercise
price of the stock options for which the substitution was made.


12.    General Provisions.
(a)    Compliance with Legal and Other Requirements. The Company may, to the
extent deemed necessary or advisable by the Committee, postpone the issuance or
delivery of Stock or payment of other benefits under any Award until completion
of such registration or qualification of such Stock or other required action
under any federal or state law, rule or regulation, listing or other required
action with respect to any stock exchange or automated quotation system upon
which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations. The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.
(b)    Limits on Transferability; Beneficiaries. No Award or other right or
interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs and SARs in tandem therewith) may be transferred to one or more
transferees during the lifetime of the Participant, and may be exercised by such
transferees in accordance with the terms of such Award, but only if and to the
extent such transfers are permitted by the Committee, subject to any terms and
conditions which the Committee may impose thereon (including limitations the
Committee may deem appropriate in order that offers and sales under the Plan
will meet applicable requirements of registration forms under the Securities Act
of 1933 specified by the Securities and Exchange Commission). A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.
(c)    Adjustments. In the event that any large, special and non-recurring
dividend or other distribution (whether in the form of cash or property other
than Stock), recapitalization, forward or reverse split, Stock dividend,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar corporate transaction or
event affects the Stock such that an adjustment is determined by the Committee
to be appropriate under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and kind of shares of
Stock which may be delivered in connection with Awards granted thereafter,
(ii) the number and kind of shares of Stock by which annual per-person Award
limitations are measured under Section 5(b), (iii) the number and kind of shares
of Stock subject to or deliverable in respect of outstanding Awards, and
(iv) the exercise price, grant price or purchase price relating to any Award or,
if deemed appropriate, the Committee may make provision for a payment of cash or
property to the holder of an outstanding Option. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including Performance Awards and performance goals and any
hypothetical funding pool relating thereto) in recognition of unusual or
nonrecurring events (including, without limitation, events described in the
preceding sentence, as well as acquisitions and dispositions of businesses and
assets) affecting the Company, any subsidiary or affiliate or other business
unit, or the financial statements of the Company or any subsidiary or affiliate,
or in response to changes in applicable laws, regulations, accounting
principles, tax rates and regulations or business conditions or in view of the
Committee’s assessment of the business strategy of the Company, any subsidiary
or affiliate or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that the existence of such authority
(i) would cause Options, SARs, or Performance Awards granted under Section 8 to
Participants designated by the Committee as Covered Employees and intended to
qualify as “performance-based compensation” under Code Section 162(m) and
regulations thereunder to otherwise fail to qualify as “performance-based
compensation” under Code Section 162(m) and regulations thereunder, or
(ii) would cause the Committee to be deemed to have authority to change the
targets, within the meaning of Treasury Regulation 1.162-27(e)(4)(vi), under the
performance goals relating to Options or SARs granted to Covered Employees and
intended to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder.
(d)    Tax Provisions.
(i)    Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction involving an Award, and to take such other
action as the Committee may deem advisable to enable the Company and
Participants to satisfy obligations for the payment of withholding taxes and
other tax obligations relating to any Award. This authority shall include
authority to withhold or receive Stock or other property and to make cash
payments in respect thereof in satisfaction of a Participant’s withholding
obligations, either on a mandatory or elective basis in the discretion of the
Committee. Other provisions of the Plan notwithstanding, only the minimum amount
of Stock deliverable in connection with an Award necessary to satisfy statutory
withholding requirements will be withheld, except a greater amount of Stock may
be withheld if such withholding would not result in additional accounting
expense to the Company.
(ii)    Required Consent to and Notification of Code Section 83(b) Election. No
election under Section 83(b) of the Code (to include in gross income in the year
of transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.
(iii)     Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten days thereof.
(e)    Changes to the Plan. The Board may amend, suspend or terminate the Plan
or the Committee’s authority to grant Awards under the Plan without the consent
of stockholders or Participants; provided, however, that any amendment to the
Plan shall be submitted to the Company’s stockholders for approval not later
than the earliest annual meeting for which the record date is after the date of
such Board action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the Board
may otherwise, in its discretion, determine to submit other amendments to the
Plan to stockholders for approval and provided further, that, without the
consent of an affected Participant, no such Board action may materially and
adversely affect the rights of such Participant under any outstanding Award.
(f)    Right of Setoff. The Company or any subsidiary or affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or it subsidiary or affiliate may owe to the Participant from time
to time, including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant, such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10(a), although the Participant shall remain liable
for any part of the Participant’s payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 12(f).
(g)    Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any payments not yet made to a Participant or obligation to deliver
Stock pursuant to an Award, nothing contained in the Plan or any Award shall
give any such Participant any rights that are greater than those of a general
creditor of the Company; provided that the Committee may authorize the creation
of trusts and deposit therein cash, Stock, other Awards or other property, or
make other arrangements to meet the Company’s obligations under the Plan. Such
trusts or other arrangements shall be consistent with the “unfunded” status of
the Plan unless the Committee otherwise determines with the consent of each
affected Participant.
(h)    Non-exclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Code Section 162(m), and such other arrangements may
be either applicable generally or only in specific cases.
(i)    Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration. No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award. The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
(j)    Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.
(k)    Limitation on Repricing. Unless such action is approved by the Company’s
stockholders or is pursuant to Section 12(c)(iii) and (iv) above: (i) no
outstanding Option or SAR granted under the Plan may be amended to provide an
exercise price per share that is lower than the then-current exercise price per
share of such outstanding Option or SAR, (ii) the Board may not cancel any
outstanding option or stock appreciation right (whether or not granted under the
Plan) and grant in substitution therefor new Awards under the Plan covering the
same or a different number of shares of Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option or stock appreciation right and (iii) the Company may not repurchase for
cash Options or SARs granted under the Plan with an exercise price that is more
than 100% of the Fair Market Value of a share of Stock on the date of
repurchase.
(l)    Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan and any Award document shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.
(m) Awards to Participants Outside the United States. The Committee may modify
the terms of any Award under the Plan made to or held by a Participant who is
then resident or primarily employed outside of the United States in any manner
deemed by the Committee to be necessary or appropriate in order that such Award
shall conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this Section 12(m) in a manner that is inconsistent with
the express terms of the Plan, so long as such modifications will not contravene
any applicable law or regulation or result in actual liability under
Section 16(b) for the Participant whose Award is modified.
(n)    Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and
employees, or (iv) conferring on a Participant any of the rights of a
stockholder of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award or an
Option is duly exercised. Except as expressly provided in the Plan and an Award
document, neither the Plan nor any Award document shall confer on any person
other than the Company and the Participant any rights or remedies thereunder.
(o)    Severability; Entire Agreement. If any of the provisions of this Plan or
any Award document is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder. The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements (unless an employment
agreement entered into between the Company and the Participant specifically
provides contradictory terms, in which case the terms of the employment
agreement shall govern), promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter thereof.
(p)    Plan Effective Date and Termination. The Plan shall become effective if,
and at such time as, the stockholders of the Company have approved it by the
affirmative votes of the holders of a majority of the voting securities of the
Company present in person or by proxy and entitled to vote on the subject matter
at a duly held meeting of stockholders at which a quorum is present. Unless
earlier terminated by action of the Board, the Plan will remain in effect until
such time as no Stock remains available for delivery under the Plan and the
Company has no further rights or obligations under the Plan with respect to
outstanding Awards under the Plan.






